Beck, P. J.,
dissenting. I dissent from so much of the ruling above as sets aside the judgment allowing attorney’s fees. The amount allowed as alimony is not necessarily the measure of the amount to be allowed as attorney’s fees. In view of the grave issues involved and the character of the suit, it can not be said that the judge abused his discretion in allowing the amount stated. Besides, the evidence which the judge had the right to credit as true would have authorized him to And a much larger amount. I do not think it can be said that there was any such flagrant abuse of discretion as to justify a reviewing court in interfering with the judgment.